Citation Nr: 0836552	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of pneumonia, 
to include COPD. 
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February to August 1961 and active duty from October 1961 to 
August 1962. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied service connection for residuals of pneumonia because 
new and material evidence had not been presented. 
 
In the December 2004 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim, and denied service connection for 
residuals of pneumonia.  The RO issued a rating decision on 
the same date denying service connection for COPD. 
 
In a December 2004 notice of disagreement (NOD), the veteran 
expressed disagreement with the denials of service 
connection, specifically stating that he incurred pneumonia 
while in service, and that his current COPD is the direct 
result of scar tissue caused by in-service pneumonia.  Thus, 
in the February 2005 supplemental SOC (SSOC) the RO phrased 
the issue on appeal as entitlement to service connection for 
residuals of pneumonia to include COPD. 
 
In an August 2006 decision, the Board remanded the case to 
afford the veteran a requested hearing.  The veteran was 
afforded a videoconference hearing before the undersigned in 
December 2006.  The transcript is of record.

In a decision dated April 2007, the Board granted the 
veteran's claim to reopen entitlement to service connection 
for residuals of pneumonia and remanded the case for 
additional development of the evidence.  The claim has once 
again been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the AOJ (Agency of Original 
Jurisdiction) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

In the context of the April 2007 Board remand, the veteran 
was afforded a VA examination to determine if the veteran had 
a current disability related to service.  More specifically, 
the veteran claims he has COPD due to residuals of pneumonia 
which he had during service.  However, the VA examination did 
not adequately address what lung disease the veteran suffers 
from and whether any current lung disease is attributable to 
an in-service event.  The examiner noted an impression of 
very mild diffuse airways obstruction, likely smoking 
related.  It was further noted that there wee residual 
basilar changes on chest x-ray and CT which may be related to 
prior pneumonia, but did not seem to affect pulmonary 
function test to be physiologically significant.  The 
examiner stated that he did not think the veteran has 
significant functional disability from prior pneumonia.  The 
examiner did not clearly address the question of whether the 
veteran has current residual lung disability, to include 
COPD, and if so, whether it is at least as likely as not that 
any current residuals lung disability is a residual of 
pneumonia in service or otherwise had its onset during 
service.

Thus, the RO/AMC must obtain an additional opinion concerning 
the etiology of any lung disease.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans 
Claims vacated and remanded a Board's decision because it 
failed to ensure that the RO achieved full compliance with 
specific instructions in a Board remand).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Wilkes-
Barre VAMC.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran's 
claims file to be reviewed by the same 
examiner who provided the September 2007 
examination report, if available.  If the 
examiner is available, he must provide an 
addendum addressing the etiology of any 
lung disease that may currently be 
present.  If the examiner is not 
available, then the file should be 
reviewed by another examiner to provide 
the requisite opinion.  The examiner 
should review the claims file and the 
examiner must indicate in the addendum, 
that this has been accomplished. 
 
Following a review of the relevant medical 
and X-ray evidence in the claims file, the 
examiner should opine as to whether the 
veteran has current lung disease, to 
include COPD, and if so the physician must 
provide an opinion as to whether the 
identified disability is more likely, less 
likely, or at least as likely as not (50 
percent probability or more) that the 
identified lung disease is a residual of 
the veteran's in-service bout of pneumonia 
or some other incident of active service 
(to include active duty or active duty for 
training).  The examiner should provide a 
rationale for the opinion.  

3.  Following any additional development 
deemed appropriate by the AOJ, the AOJ 
should adjudicate the claim of service 
connection for residuals of pneumonia, to 
include COPD.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




